Citation Nr: 0732959	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  05-24 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for residuals of a 
cerebrovascular accident (CVA).  

3.  Entitlement to service connection for organic affective 
syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served in the United States Army Reserves, 
including a period of active duty for training from August 3, 
1997 to August 17, 1997.  

This appeal arises from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  


FINDINGS OF FACT

1.  The veteran was on active duty for training on August 7, 
1997 when she sought treatment for anxiety and high blood 
pressure.  Service medical records include elevated blood 
pressure readings.  

2.  The decision below grants service connection for 
hypertension.  

3.  Competent medical evidence provides a link between the 
veteran's currently diagnosed residuals of a CVA and organic 
affective syndrome and the veteran's hypertension.  


CONCLUSIONS OF LAW

1.  Hypertension was incurred or aggravated in active 
military service.  38 U.S.C.A. § 1110 (West 2002);; 38 C.F.R. 
§§ 3.303, 3.306 (2007).  

2.  Residuals of a cerebrovascular accident are proximately 
due to and/or the result of a service-connected disease or 
injury.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 
(2007).  

3.  Organic affective syndrome is proximately due to and/or 
the result of a service-connected disease or injury.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has resolved the claims favorably, there can be no 
prejudice due to any defect associated with VA compliance 
with the duties to notify or to assist, consistent with 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Therefore, 
no further discussion is warranted on this matter.  

Service Connection

The veteran was ordered to report for a period of active duty 
for training (ACDUTRA) to commence on August 3, 1997 and to 
end on August 17, 1997.  The veteran contends that she was 
treated for hypertension in service which is causally related 
to her current residuals of a cerebrovascular accident (CVA) 
and organic affective syndrome.  

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. 1110, 1131 (West 2002); 38 C.F.R. 3.303(a) (2007).  

The term, active military, naval, or air service, includes 
active duty, a period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died 
from an injury incurred in or aggravated in line of duty.  
See 38 U.S.C.A. § 101(22), (23), (24) (West 2002); 38 C.F.R. 
§ 3.6(a) (2007).  See generally Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991).  

Service medical records document that the veteran requested 
treatment for dizziness and anxiety on August 7, 1997.  She 
reported a past history of hypertension that had been treated 
with tenormin in the past.  Her blood pressure was recorded 
as 170/100, later 150/100 and 180/100.  The assessment was 
stress was complicating her high blood pressure.  The next 
day it was noted her blood pressure was 136/80, rechecked and 
found to be 136/84 and then 144/80.  The examiner concluded 
her status was labile and found her unsuitable for continued 
field exercises and recommended she be transferred.  On the 
ninth, her blood pressure was measured as 158/80.  She was 
transferred and then picked up by her daughter.  She was 
followed at Fort Buchanan for treatment.  

A February 1998 letter from the veteran's private physician 
at Pavia Hospital reveals she suffered a CVA and was admitted 
for treatment on February 1, 1998.  

The veteran was examined by VA in September 2004.  After 
reviewing the veteran's medical history and conducting an 
examination, the VA examiner concluded that the veteran's 
high blood pressure was aggravated in service.  

A VA neurological evaluation was also conducted in September 
2004.  Cerebrovacsular disease, probably ischemic in nature, 
with secondary left hemiparesis, associated with hypertension 
was diagnosed.  In discussing the medical record, the VA 
physician noted the veteran's hypertension was exacerbated in 
service due to stress.  The VA physician noted that 
clinically the veteran's CVA was etiologically related to 
hypertension.  In addition, the VA physician stated that her 
currently diagnosed depression was what is called post stroke 
depression.  

The VA psychiatrist who also examined the veteran in 
September 2004 concurred.  The psychiatric diagnosis was 
organic affective syndrome, depressed.  The VA psychiatrist 
stated that the veteran's present condition was considered to 
be a consequence of the CVA.  

The pivotal issue in the case is whether the evidence 
demonstrates the veteran's hypertension was incurred or 
aggravated in service.  While the veteran reported a history 
of high blood pressure and treatment prior to entering active 
duty for training there are no medical records in the claims 
folder which contain a diagnosis or elevated blood pressure 
readings dated prior to August 1997.  In service the 
conclusion was that her blood pressure was labile.  Even if 
the veteran's high blood pressure existed prior to her entry 
for ACDUTRA the VA physician in September 2004 concluded it 
was aggravated in service.  Based on the current diagnoses of 
hypertension, the evidence in service and the medical 
opinions in the claims folder, the Board concludes the 
evidence supports service connection for hypertension.  

The VA examiners in September 2004 all agreed that the 
clinical evidence indicated the veteran's CVA and organic 
affective syndrome were related to her hypertension.  Service 
connection may be granted for disability which is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310 (a)(2007).  As the evidence 
clearly demonstrates the veteran's current residuals of a CVA 
and her organic affective syndrome are related to her 
service-connected hypertension, service connection for 
residuals of a CVA and organic affective syndrome is 
warranted.  


ORDER

Service connection for hypertension is granted.  

Service connection for residuals of a cerebrovascular 
accident is granted.  

Service connection for organic affective syndrome is granted.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)





 Department of Veterans Affairs


